Case 0:21-cv-60819-WPD Document 1 Entered on FLSD Docket 04/16/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Civil Case Number: ________________

                                                    :
 Kayleigh Marie Rexrode,                            :
                                                    :
                         Plaintiff,                 :
 vs.                                                :
                                                    :
 Healthcare Revenue Recovery Group, LLC,            :
                                                    :
                         Defendant.                 :
                                                    :
                                                    :

                                           COMPLAINT

         For this Complaint, the Plaintiff, Kayleigh Marie Rexrode, by undersigned counsel, states

 as follows:

                                           JURISDICTION

         1.      This action arises out of Defendant’s repeated violations of the Fair Debt

  Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in its illegal efforts to collect a

  consumer debt.

         2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

  Defendant transacts business in this District and a substantial portion of the acts giving rise to

  this action occurred in this District.

                                              PARTIES

         3.      The Plaintiff, Kayleigh Marie Rexrode (“Plaintiff”), is an adult individual residing

  in Sunbury, Ohio, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

         4.      The Defendant, Healthcare Revenue Recovery Group, LLC (“Healthcare”), is a

  Florida business entity with an address of 1643 North Harrison Parkway, Building H, Suite 100,
Case 0:21-cv-60819-WPD Document 1 Entered on FLSD Docket 04/16/2021 Page 2 of 4




  Sunrise, Florida 33323, operating as a collection agency, and is a “debt collector” as the term is

  defined by 15 U.S.C. § 1692a(6).

                       ALLEGATIONS APPLICABLE TO ALL COUNTS

    A. The Debt

        5.      A financial obligation (the “Debt”) was allegedly incurred to an original creditor

  (the “Creditor”).

        6.      The Debt arose from services provided by the Creditor which were primarily for

  family, personal or household purposes and which meets the definition of a “debt” under 15

  U.S.C. § 1692a(5).

        7.      The Debt was purchased, assigned or transferred to Healthcare for collection, or

  Healthcare was employed by the Creditor to collect the Debt.

        8.      Healthcare attempted to collect the Debt and, as such, engaged in

  “communications” as defined in 15 U.S.C. § 1692a(2).

    B. Healthcare Engaged in Harassment and Abusive Tactics

        9.      On or about October 13, 2020, Healthcare began contacting Plaintiff in an attempt

  to collect the Debt from Plaintiff’s son.

        10.     Plaintiff’s son is a minor and is not responsible for the repayment of the Debt.

        11.     Healthcare asked Plaintiff to verify her son’s mailing address and date of birth.

        12.     The mailing address Healthcare had on file was incorrect.

        13.     Plaintiff refused to provide her son’s birthday or any other personal information.

        14.     Healthcare threatened to report the Debt to the credit bureau because Plaintiff

  refused to provide identifying information regarding her minor child.

        15.     Such threat overshadowed Plaintiff’s right to dispute the Debt.
Case 0:21-cv-60819-WPD Document 1 Entered on FLSD Docket 04/16/2021 Page 3 of 4




         16.     Healthcare’s actions caused Plaintiff a great deal of frustration, stress and anxiety.

     C. Plaintiff Suffered Actual Damages

         17.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

  Defendants’ unlawful conduct.

         18.     As a direct consequence of the Defendant’s acts, practices and conduct, the

  Plaintiff suffered and continues to suffer from anger, anxiety, emotional distress, fear and

  frustration.

                                              COUNT I

                    VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

         19.     The Plaintiff incorporates by reference Paragraphs 1 through 15 of this Complaint

  as though fully stated herein.

         20.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

  in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

  connection with the collection of a debt.

         21.     The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

  deceptive, or misleading representation or means in connection with the collection of a debt.

         22.     The Defendant’s conduct violated 15 U.S.C. § 1692e(2) in that Defendant

  misrepresented the character, amount and legal status of the debt.

         23.     The Defendant’s conduct violated 15 U.S.C. § 1692e(8) in that Defendant

  threatened to communicate false credit information.

         24.     The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

  employed false and deceptive means to collect a debt.
Case 0:21-cv-60819-WPD Document 1 Entered on FLSD Docket 04/16/2021 Page 4 of 4




        25.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

  unfair and unconscionable means to collect a debt.

        26.     The Defendant’s conduct violated 15 U.S.C. § 1692g(b) in that Defendant

  overshadowed Plaintiff’s right to dispute a debt within thirty days.

        27.     The foregoing acts and omissions of the Defendant constitute numerous and

  multiple violations of the FDCPA, including every one of the above-cited provisions.

        28.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                     PRAYER FOR RELIEF

        WHEREFORE, the Plaintiff prays that judgment be entered against the Defendant:

                    1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

                    2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);

                    3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §

                         1692k(a)(3); and

                    4. Such other and further relief as may be just and proper.

                         TRIAL BY JURY DEMANDED ON ALL COUNTS


 Dated: April 16, 2021

                                               Respectfully submitted,

                                       By      /s/ Sergei Lemberg

                                               Sergei Lemberg, Esq.
                                               Florida Bar No. 1026228
                                               Lemberg Law, LLC
                                               43 Danbury Road
                                               Wilton, CT 06897
                                               (203) 653-2250
                                               slemberg@lemberglaw.com
